Citation Nr: 0824657	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1985 to 
September 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The Winston-Salem office handles certain pre-
discharge claims, such as the veteran's in this case.  
However, ultimately, jurisdiction of the claim was 
transferred to the RO located in the domicile of the veteran 
- this is, in Manila, the Republic of the Philippines.  

In a recent August 2006 rating decision, the RO granted 
separate ratings for lumbar and cervical spine disorders and 
denied higher ratings for acne and left hand disorders.  
However, the veteran has not yet perfected an appeal of those 
additional claims by filing a notice of disagreement (NOD) 
and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2007).  Therefore, those claims are not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral foot 
disorder.  However, before addressing the merits of this 
claim, the Board finds that additional development of the 
evidence is required.

First, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim pursuant to 38 U.S.C.A. § 5013(a) and 
38 C.F.R. § 3.59.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In this regard, the April 2005 VCAA letter is 
insufficient as to notifying the veteran of the types of lay 
or medical evidence not previously provided that are 
necessary to substantiate his service connection claim.  In 
other words, it did not adequately discuss the first element 
of VCAA notice.  Therefore, a remand to the RO is required in 
order to correct this deficiency.     

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the nature and etiology 
of any current bilateral foot disorder on the basis of in-
service incurrence or aggravation.  38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Under McLendon, in disability 
compensation (service connection) claims, VA must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this regard, service treatment records (STRs) document 
some treatment for bilateral foot pain.  In December 1994 
during service, the veteran was first treated for right foot 
pain.  In September 1995, he was treated for a right foot 
spur.  In June 1996, bilateral foot tenderness was noted, but 
X-rays of both feet were normal.  However, a May 2001 STR 
notes that the veteran hurt his feet when he fell from a 
vehicle in August 1998.  (It is unclear if this date of 
injury is accurate.)  X-rays again were normal, but he was in 
fact diagnosed with plantar fasciitis.  A subsequent June 
2001 treatment record noted right heel discomfort for the 
past six months.  It was assessed that his right heel was 
worse than his left heel, but the pain was still bilateral.  
The diagnosis was again fasciitis.  A later March 2005 STR 
examination cited the veteran's reported history of bilateral 
foot pain secondary to an old injury; however, no objective 
disability was found upon examination.  Finally, in April 
2005, the veteran underwent a STR pre-discharge examination 
of the feet.  The examiner concluded there was no objective 
evidence of any bilateral foot pathology, despite the 
veteran's continuing complaints of bilateral foot pain, 
swelling, and fatigue.  

The veteran was discharged from active service in September 
2005.  He asserts continuing problems with bilateral foot 
pain.  Yet he has not been scheduled for any post-service VA 
examination, and no medical opinion as to etiology was ever 
secured.  Based on the Court's recent decision in McLendon, a 
medical examination and opinion is required in this case to 
determine the nature and etiology of any current bilateral 
foot disorder, based on a current physical examination and a 
thorough review of the claims folder.    

Accordingly, this issue is REMANDED for the following action:

1.	Furnish to the veteran a corrective 
VCAA letter that includes first element 
notice-that is, information or lay or 
medical evidence not previously 
provided that is necessary to 
substantiate his claim for service 
connection for a bilateral foot 
disorder as discussed under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  

2.	Then arrange for the veteran to undergo 
a VA  examination to determine the 
nature and etiology of any current 
bilateral foot disorder.  The veteran 
is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
medical history.  The examination 
report must state whether such review 
was accomplished.  

      Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
a diagnosis for any bilateral foot 
disorder present, to include the 
possibility of current bilateral 
plantar fasciitis.  In addition, the 
examiner is asked to provide an opinion 
as to whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any currently diagnosed 
bilateral foot disorder is directly 
related to his military service.  In 
making this determination, the 
examiner's attention is directed to the 
veteran STRs dated in May and June 2001 
recording a diagnosis of plantar 
fasciitis at that time.

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the claim for service 
connection for a bilateral foot disorder, 
in light of the additional evidence 
obtained since the June 2006 statement of 
the case (SOC).  If this claim is not 
granted to the veteran's satisfaction, 
send him a supplemental SOC (SSOC) and 
give him an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
his claim.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that 



(CONTINUED ON NEXT PAGE)
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


